[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION DEFENDANT — AMAZING STORES, INC. MOTION TO STRIKE DATED MAY 17, 1991
The Fifth Count of the Amended Complaint dated May 10, 1991 sets forth a cause of action in bystander emotional distress, bottomed upon Dillon v. Legg, 68 Cal. 2d 728, 441 P.2d 912
(1968). The Connecticut Supreme Court, in the context of medical malpractice, has refused to recognize a claim by a family member for bystander emotional distress. Maloney v. Conroy, 208 Conn. 392
(1988).
The Maloney court abandoned its "dalliance" with Dillon v. Legg and relied in part upon Strazza v. McKittrick, 146 Conn. 714,719 (1959), which held that a bystander may not "recover for injuries occasioned by fear or threatened harm or injury to the person or property of another." Id. CT Page 6189
We remain unconvinced that count five in this Amended Complaint presents a cause of action cognizable in Connecticut and we decline to recognize one today. Kinsella v. Hartford Hospital, 11 CLT 31, p. 15 (October 1, 1985 Murray, J.).
The Motion to Strike the Fifth Count is granted.
WILLIAM PATRICK MURRAY A Judge of the Superior Court